Citation Nr: 1724292	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  06-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for thyroid cancer, status post thyroidectomy, to include as secondary to in-service exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2010 the Board remanded the issue on appeal for additional development.  The issue has now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during active duty service.

2.  The Veteran was diagnosed with thyroid cancer, a radiogenic disease, more than five years after service.

3.  The Veteran's thyroid cancer was not incurred in service or within a year of service, and is not the result of exposure to ionizing radiation in service.


CONCLUSION OF LAW

The criteria for service connection for thyroid cancer, status post thyroidectomy, to include as secondary to in-service exposure to ionizing radiation is not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the July 2010 Informal Hearing Presentation, the Veteran's representative argued that VA failed to obtain records to determine if the Veteran was exposed to ionizing radiation in service.  As discussed below, after Board remand a second attempt to obtain the Veteran's DD1141 and other records of exposure to radiation was unsuccessful; however the VA Under Secretary for Health concluded that the Veteran was exposed to ionizing radiation in service.   As such, the Board finds that further action to obtain service records of exposure to radiation is not necessary. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)

The Veteran asserts that his thyroid cancer is related to working as a radar technician on the Hawk missile system.  Service records demonstrate that the Veteran's military occupational specialty was as an Electrical Mechanic (Hawk) and that he trained and worked on the Hawk missile system during his active duty service.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

Additionally, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans, to include cancer of the thyroid.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" such as thyroid cancer may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was incurred in service.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.   A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3). 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and includes thyroid cancer.  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Notwithstanding the above, the United States Court of Appeals for Veterans Claims (Court) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The record reveals that the Veteran is not a radiation-exposed veteran as defined by 38 C.F.R. § 3.309(d)(3) as he does not contend and the record does not reflect that he participated in a test involving the atmospheric detonation of a nuclear device, occupied Hiroshima or Nagasaki during World War II, or was present at certain sites specified in that regulation.  Therefore, the Board will continue its analysis under the remaining two methods for service connection.  

In September 1990 the Veteran was diagnosed with thyroid cancer, a radiogenic disease within the meaning of 38 C.F.R § 3.311(b)(2), that manifested more than five years after exposure.  

In response to an RO request for records, in December 2005 the U.S. Army Radiation Dosimetry Branch reported that they were unable to locate any records pertaining to the Veteran's exposure to ionizing radiation.   

In August 2010 the Board remanded the Veteran's claim to obtain service records that documented the Veteran's exposure to ionizing radiation.  The record reveals that the RO attempted to obtain those records, but in March 2011 VA determined that such records could not be found.  

The claims file was sent to the VA Under Secretary for Health for a radiation dose estimate.  In September 2016 the Director, Post-9/11 Era Environmental Health Program reviewed the Veteran's service records, medical treatment records, and post-service employment.  The Director concluded that some low energy ionizing radiation is present in the power supply tubes for the Hawk radar system.  The Director reported that radiation exposure is very low in the operating position of radar operators and other crew personnel, and that this is the only ionizing radiation hazard present on the Hawk system.  The Director estimated that the Veteran's total ionizing radiation dose was 2.7 rem (4 years x 10 rem/15 years).  The Director concluded that based on current medical literature, since the Veteran's radiation did not exceed five rem in one year or ten rem in a lifetime it is unlikely that thyroid cancer was caused by exposure to ionizing radiation during military service.  

In a July 2010 Appellate Brief Presentation the Veteran's representative found it curious that the Veteran had stated NATO governments had accepted the responsibility of their troops claiming cancer caused by the Hawk missile system yet VA had not researched possible supporting evidence to be included in adjudicating the Veteran's claim.  Of note, the September 2016 dose estimate and opinion offered by the Director of the Post-9/11 Era Environmental Health Program did review and cite to a study of Belgian professional military radar operators.  Similarly, in a January 2017 VA Form 9 the Veteran appears to question the accuracy of the dose estimate as by his report in 1970 additional safety features were added to the Hawk radar.  The September 2016 dose estimate and opinion noted that the Hawk system manufacturer maintained X-ray exposures were even lower than the Director's calculations because of certain safety features.  It is clear that the Director's dose estimate is meant to represent the upper bounds of potential exposure.  Given the above, the Board sees no reason to question the probative value of the September 2016 dose estimate or opinion.   

In response to the VA Under Secretary for Health radiation dose estimate and opinion, VA Compensation Service opined that there was no reasonable possibility that the Veteran's thyroid cancer resulted from radiation exposure in service.  

The Veteran has submitted several articles to support his assertions.  Specifically, the articles support that Hawk radar systems emit ionizing radiation and that there is a relation between the Hawk radar and cancer.  However, the articles do not support a direct link between the Hawk radar system and thyroid cancer, nor do they support the contention that the Veteran's thyroid cancer is a result of exposure to ionizing radiation.  Therefore, the Board affords little probative value to these articles because they are not specific to the Veteran's case, and do not link the Veteran's particular exposures to the development of thyroid cancer.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge.  Id.  In that regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced in service.  However, the Veteran is not shown to possess any medical expertise; thus, the Veteran is not competent to provide an etiology of his thyroid cancer.  In any event, the Board finds the VA Under Secretary for Health opinion to be more probative as it is definitive, based upon a complete review of the Veteran's claims file, addresses the Veteran's specific exposure to ionizing radiation, and is supported by a thorough explanation. 

The Board notes that the evidence of record demonstrates that the Veteran was exposed to ionizing radiation in service and that he has a diagnosis for thyroid cancer, a radiogenic disease.  However, the Veteran was not diagnosed with thyroid cancer in service or in the year after; at separation he denied throat trouble, tumor, growth, cyst, or cancer and the Veteran had a normal evaluation of the neck, throat and endocrine system at separation.  As noted above, thyroid cancer was not diagnosed until 1990, more than 30 years following separation from service.  While the Veteran asserts that his current cancer may be related to exposure to chemicals or other agents during service, he has not submitted evidence that he was exposed to chemicals or agents in service nor has he submitted medical evidence suggesting his thyroid cancer is related to any potential exposure to chemicals or agents during service.  

Accordingly, the Board finds that the Veteran is not entitled to a regulatory presumption of service connection for thyroid cancer and the most probative evidence is against a finding that his thyroid cancer is otherwise etiologically related to service.  Thus, the claim for service connection is denied.
	

ORDER

Entitlement to service connection for thyroid cancer, status post thyroidectomy, to include as secondary to in-service exposure to ionizing radiation, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


